[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________                  FILED
                                                           U.S. COURT OF APPEALS
                                No. 08-11440                 ELEVENTH CIRCUIT
                            Non-Argument Calendar               MARCH 23, 2009
                          ________________________            THOMAS K. KAHN
                                                                   CLERK
                    D. C. Docket No. 01-00010-CR-T-26-MSS

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                      versus

EARL TYRONE WILLIAMS,

                                                             Defendant-Appellant.


                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                                 (March 23, 2009)

Before BIRCH, CARNES and HULL, Circuit Judges.

PER CURIAM:

      Earl Tyrone Williams challenges the district court’s sua sponte order

granting in part and denying in part his § 3582(c)(2) re-sentencing motion. He
contends that he received ineffective assistance of counsel because he was not

given adequate notice or opportunity to be heard regarding his re-sentencing.1

       We review de novo Williams’ ineffective assistance of counsel claim.

Horton v. Zant, 941 F.2d 1449, 1462 (11th Cir. 1991). Even assuming that

Williams has a claim for ineffective assistance of counsel based on a § 3582(c)(2)

proceeding, his claim fails because he has suffered no prejudice. In re-sentencing

Williams, the district court applied Amendment 706 to reduce the sentence for his

crack cocaine conviction to the statutory minimum sentence of 120 months. The

district court could not reduce Williams sentence any further because district courts

are bound by statutory minimum sentences in re-sentencing. See United States v.

Ciskowski, 492 F.3d 1264, 1270 (11th Cir. 2007); see also Kimbrough v. United

States, 552 U.S. ___, 128 S. Ct. 558, 574 (2007) (holding that while district courts

may grant variances based on the crack-to-powder disparity, they are still

constrained by statutory mandatory minimums). The sentence of 120 months was

as low as the district court could go.

       AFFIRMED.




       1
         Williams also contends that the district court erred in denying his request to file his
appeal in forma pauperis. That claim is moot because Williams had previously been granted IFP
status and that status was never revoked. He was appointed counsel for his appeal, and he was
not required to pay a filing fee.

                                               2